—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), entered November 2, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In this slip and fall case, the plaintiff failed to raise a triable issue of fact in opposition to the defendant’s prima facie showing that it did not create the condition that caused the accident and that it had no actual or constructive notice of the condition (see, Gordon v American Museum of Natural History, 67 NY2d 836). Indeed, the plaintiff herself walked down the corridor at issue only five minutes before her accident without incident. Thus, the Supreme Court properly granted the defendant summary judgment dismissing the complaint.
The plaintiffs remaining contention is without merit (see, CPLR 2001; Volpe v Canfield, 237 AD2d 282). Joy, J. P., Altman, Goldstein and Schmidt, JJ., concur.